Title: From John Adams to Caroline Amelia Smith De Windt, 8 July 1822
From: Adams, John
To: De Windt, Caroline Amelia Smith



my dear Great Grand daughter
Montezillo July 8th 1822

I am as much delighted with answering your pritty Letter, of June 3d. as you was with writing it, though I have necessarily neglected it so long. I am much pleased with your account of your studies which are all very proper for you and I hope you will hereafter learn the french language, and the Grammars, at least, in the Greek and Latin, for this will teach you English Grammar better than the english Grammars themselves. In learning Languages, we learn sciences and things. Ladies in the nineteenth century have better advantages for Education, than they had in the seventeenth—and Eighteenth and they must be  responsible for the improvement of them.The female mind is estimated at a much higher grad-ation in the scale, than it was a hundred years ago. May you, and your contempories, exert yourselves to raise it still higher, for an hundred years to come. Painting & musick, & Dancing, are not calculated like Greek, and Latin, to produce Models of Moral, and intellectual beauty—I know some such Models, and esteem them Pearles of incalculable price. my love to all, / from your affectionate / Grand Father
John Adams